DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.

Claim Status
Claims 2 and 5-6 are cancelled.
Claims 1, 3-4 and 7-10 are currently pending and under examination herein.
Claims 1, 3-4 and 7-10 are rejected.

Response to Amendment
The amendment filed on 3 October 2022 has been entered.  
Amendment of claims 1 and 3 is acknowledged.  
The objection to the Specification is withdrawn in view of Applicant’s amendments.     
Response to Arguments
Applicant's arguments filed 3 October 2022 have been fully considered but they are not persuasive. Applicant traverses the 103 rejection by arguing Bridgewater only discloses the T4D-Myoviridae bacteriophage instead of all four claimed bacteriophages (Arguments Pg. 15, [1]). Applicant admits Probiotic America discloses the four bacteriophages, but argues Probiotic suggests a different use of the composition and does not specify treating or preventing gastrointestinal inflammation or pain in a human (Arguments Pg. 15, [2]). Applicant further argues the rejection of claims 7-10 by stating the method of claim 1 is not disclosed by Probiotic America and Bridgewater (Arguments Pg. 16, [3]).
	In response to the arguments, Probiotic America discloses a method of administration of Perfect Flora containing the four disclosed bacteriophages (Probiotic America, Pg. 1-2) to destroy bad bacteria. Probiotic America suggests treatment for at least 30 days, but does not specifically teach administration for 14-28 days. Bridgewater teaches compositions containing Myoviridae and Siphoviridae (Bridgewater [39], lines 1-4) in methods for altering an intestinal microbiome of a subject to treat inflammation, wherein the bacteriophage strain reduces the concentration of a pathogen (bad bacteria) inducing obesity or inflammation (Bridgewater [6]). Bridgewater further discloses administration of a bacteriophage composition is used to reduce concentrations of different and multiple pathogenic strains (Bridgewater [48]). Therefore, it would have been obvious to administer Probiotic America's bacteriophage containing composition to treat inflammation caused by pathogenic bacteria strains (bad bacteria) and optimize the duration of administration to reduce concentrations of different and multiple pathogenic strains.
Applicant further argues Bridgewater obtains conclusions via a different experimental design compared to the Instant Specification and Probiotic America does not disclose any experimental design (Arguments Pg. 16, [4] - Pg. 17, [2]).
	Applicant's arguments are not germane to the claimed invention, because there is no limitation requiring any specific experimental design. Instant claim 1 recites a method for treating or preventing gastrointestinal inflammation or pain in a human comprising orally administering a bacteriophage containing composition comprising LH01-Myoviridae, LL5-Siphoviridae, T4D-Myoviridae, and LL12-Myoviridae. These limitations are met by Probiotic America and Bridgewater as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Probiotic America (Perfect Flora, https://web.archive.org/web/20160916133751/https://probioticamerica.com/products/perfect_flora/, 2016; previously cited) in view of Bridgewater (US20200078425A1; previously cited). 
Regarding claim 1, Probiotic America discloses a method of administration of Perfect Flora for at least 30 days to destroy bad bacteria (Probiotic America, Pg. 2, 6th Q/A).  Perfect Flora, a digestive enhancer, contains LH01-Myoviridae, LL5-Siphoviridae, T4D-Myoviridae, and LL12-Myoviridae (Probiotic America Pg. 1, Ingredients). 
Regarding claims 3-4, Probiotic America teaches each serving contains 15 mg of total bacteriophage and 1 million PFU (Probiotic America Pg. 2, Supplement Facts).  
Regarding claim 1, Probiotic America does not specifically teach the composition is administered for 14-28 days; however, Probiotic America suggests administration for at least 30 days to destroy bad bacteria (Probiotic America, Pg. 2, 6th Q/A).
Bridgewater teaches a bacteriophage composition, Myoviridae and Siphoviridae (Bridgewater [39], lines 1-4) and methods for altering an intestinal microbiome of a subject to treat obesity, inflammation, or obesity-associated metabolic disorders, the method including: administering an amount of a bacteriophage strain to a subject with an intestinal microbiome having a concentration of a pathogen inducing obesity, inflammation, or an obesity-associated metabolic disorder, wherein the amount of a bacteriophage strain reduces the concentration of the pathogen and the bacteriophage strain has an infectivity specific to a species of the pathogen (Bridgewater [6]).  Bridgewater further discloses administration (of bacteriophage composition) is used to reduce concentrations of different and multiple pathogenic strains (Bridgewater [48], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration of administration of the bacteriophage containing composition in the method taught by Probiotic America to reduce concentrations of different and multiple pathogenic strains (Bridgewater [48], lines 1-3).
Claims 7-10 recite an intended result of the claimed method.  Probiotic America in view of Bridgewater discloses the method of claim 1; therefore, the limitations of claims 7-10 are inherently taught. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657